DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention group I, claims 1-12 and 19-20 in the reply filed on 11/18/2021 is acknowledged.
Claims 13-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/18/2021.

Claim Interpretations
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The “deposition material providing device” in claim 1 and various dependent claims. This is considered as target, see [0043] and claim 6, or a showerhead, see [0082] and claim 20.


If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The “wherein the at least one deposition material providing device is further configured to form the deposition material by a chemical reaction” of claim 12 depends on the material chosen for the target and the gas feed into the system, an operational dependent parameter. Therefore, this is considered an intended use of the apparatus.

It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter, 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “a gas supply pipe configured to guide the gas supplied around the target from the gas supplier”, around is a relative term, it is not clear how close the gas supply pipe has to be to the target in this limitation.
Claim 11 will be examined inclusive any degree of closeness/around.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-3, 6-7, 10-12, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SHINADA et al. (JP 2018-151673, hereafter ‘673, US 20200051796 is cited as English translation).
‘673 teaches all limitations of:
Claim 1: FILM-FORMING APPARATUS, FILM-FORMING SYSTEM (title), wherein the sputter-particles emitted from the first sputter-particle emitter and the second sputter-particle emitter pass through the passage hole and are deposited on the substrate ([0007], last sentence, the claimed “A deposition apparatus comprising”): 
The film-forming apparatus 1 includes a processing chamber 10, first and second sputter-particle emitters 12a and 12b, a substrate support 14, a substrate moving mechanism 16, a sputter-particle blocking plate 18 (Fig. 1, [0041], the claimed “a deposition chamber; a stage provided inside the deposition chamber to support a substrate”);
 The first sputter-particle emitter 12a has a target holder 26a, a target 30a held by the target holder 26a, and a power supply 28a configured to apply a voltage to the target holder 26a. In addition, the second sputter-particle emitter 12b has a target holder 26b, a target 30b held by the target holder 26b, and a power supply 28b configured to apply a voltage to the target holder 26b ([0048], the claimed “at least one deposition material providing device configured to provide a deposition material to the substrate”); 

The substrate support 14 is configured to be movable linearly in the X direction, which is the horizontal direction, by the substrate moving mechanism 16 ([0054], the claimed “wherein the stage is movable in a plane parallel to the substrate”, note the rotation of the substrate also read into this limitation, [0103]).
	Claim 2: The first sputter-particle emitter 12a has a target holder 26a, a target 30a held by the target holder 26a, and a power supply 28a configured to apply a voltage to the target holder 26a. In addition, the second sputter-particle emitter 12b has a target holder 26b, a target 30b held by the target holder 26b, and a power supply 28b configured to apply a voltage to the target holder 26b ([0048], the claimed “wherein the at least one deposition material providing device comprises a plurality of deposition material providing devices”).
	Claim 3: Fig. 1 or Fig. 11 shows the claimed “wherein the plurality of deposition material providing devices are disposed such that for each deposition material providing device from among the plurality of deposition material providing devices, the effective area of the deposition material providing device at least partially overlaps another effective area of another deposition material providing device from among the plurality of deposition providing devices”.

	Claims 6-7: The first sputter-particle emitter 12a has a target holder 26a, a target 30a held by the target holder 26a, and a power supply 28a configured to apply a voltage to the target holder 26a. In addition, the second sputter-particle emitter 12b has a target holder 26b, a target 30b held by the target holder 26b, and a power supply 28b configured to apply a voltage to the target holder 26b ([0048], sputtering target with voltage is the claimed “wherein the at least one deposition material providing device is further configured to physically vaporize a target to form the deposition material” of claim 6, “further comprising a voltage applier configured to apply a voltage to the target” of claim 7).
	Claim 10: At the top of the processing chamber 10, a gas introduction port 22 for introducing a gas into the processing space S is inserted ([0044], the claimed “further comprising a gas supplier configured to supply a gas around the target”).
	Claim 11: wherein the sputter-particles emitted from the first sputter-particle emitter and the second sputter-particle emitter pass through the passage hole and are 
Fig. 1 shows the gas introduction port 22 is close to the target 30a, 30b, (the claimed “and a gas supply pipe configured to guide the gas supplied around the target from the gas supplier”).
	Claim 12: depending on the gas and target material, the apparatus is capable of the claimed “wherein the at least one deposition material providing device is further configured to form the deposition material by a chemical reaction”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5, and alternative claim 12, are rejected under 35 U.S.C. 103 as being unpatentable over ‘673, as being applied to claim 1 rejection above, in view of Takei et al. (US 20190390326, hereafter ‘326).
‘673 further teaches some limitations of:
Claim 4: the bottom of the process chamber 10 is the claimed “further comprising: a frame on which the stage is supported”. 

‘673 does not teach the other limitations of:
Claim 4: flexible bellows configured to connect the stage and the frame.
Claim 5: wherein the stage is movable in a direction orthogonal to the substrate.

‘326 is analogous art in the field of SUBSTRATE STAGE AND FILM FORMING APPARATUS (title), a multi-target sputtering apparatus ([0036], 2nd sentence). ’326 teaches that A film forming apparatus 10 is a sputtering apparatus that forms a film on a substrate W by sputtering. The film forming apparatus 10 includes a processing container 12, a slit plate 14, a holder 16, a stage 18, and a controller 20 (Fig. 1, [0012]), as illustrated in FIG. 2, a stage 100 includes a shaft 110, a base 120, a horizontal movement mechanism 130, bellows 140, a power transmission mechanism 150, and a driving source 160 ([0025]), The shaft 210 is moved up and down with respect to the bottom surface of the processing container 12 by moving the lift mechanism 19 by a bellows 18e (Fig. 3, [0040], last two sentence, note the magnetic fluid seal portion 18d or a lower component corresponds to the claimed “frame”), the stage 200 of the second embodiment includes a lift mechanism that integrally moves the shaft 210, the base 220, and the horizontal movement mechanism 230 up and down. Therefore, by applying the stage 200 to a sputtering apparatus that performs film forming by making sputtered particles being incident on the substrate W in an inclined direction, it is possible to perform the film forming at a desired angle with respect to the substrate W ([0049]).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have replaced the horizontal substrate moving mechanism 16 of ‘673 with the stage 200 of ‘326 with both horizontal and vertical movement with a bellow 18e of ‘326, for the purpose of performing the film forming at a desired angle with respect to the substrate W ([0049]).

In case Applicants argue that “to form the deposition material by a chemical reaction” is not an intended use of the apparatus, ‘326 teaches that the present disclosure is not limited thereto, and, for example, may be applied to a chemical vapor deposition (CVD) apparatus ([0051], last sentence).
Alternatively, claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over ‘673, in view of Chistyakov (US 20040222745, hereafter ‘745).


‘745 is analogous art in the field of Plasma sputtering is a technique that is widely used for depositing films on substrates. Sputtering is the physical ejection of atoms from a target surface and is sometimes referred to as physical vapor deposition (PVD) ([0003]). ’745 teaches that A substantially uniform initial plasma can be generated by applying RF power across a feed gas that is located proximate to the target assembly ([0057], 3rd sentence, see Fig. 2, gas directed toward target 206).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have rearranged the gas introduction port 22 to gas directly aiming and around the target, as taught by ‘745, for the purpose of uniform plasma generation, as taught by ‘745.
Claims 8-9, and alternatively claims 6-7 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over ‘673, in view of Kwak et al. (US 20120218621, hereafter ‘621).
‘673 further teaches that The power supplies 28a and 28b are electrically connected to the target holders 26a and 26b, respectively. The power sources may be DC power sources when the targets 30a and 30b are conductive materials, and may be high frequency power sources when the targets 30a and 30b are dielectric materials ([0050]). 

‘673 is silent about pulsing the power supplies or specific to radio frequency.

‘673 does not teach the limitations of:
Claim 8: wherein the voltage applier is further configured to apply a pulsed radio frequency (RF) voltage to the target.
	Claim 9: wherein the voltage applier is further configured to apply a pulsed direct current (DC) voltage and a pulsed RF voltage to the target.

‘621 is analogous art in the field of sputter deposited using a combinatorial plasma deposition process (abstract), applying different frequency power supplies to one or more of the substrate holder, sputtering target and plasma generated in the deposition chamber between the target and the substrate holder ([0008], last sentence). ’621 teaches that For a PVD process, the process may be AC, DC, pulsed DC, RF, HF (e.g., microwave) or combinations thereof … the sputtering target may comprise the same material as the deposited layer and be performed by pulsed DC sputtering or RF sputtering in an argon or Ar/O2, ambient environment. In another embodiment, the sputtering target may comprise a metal and be reactively sputtered in a reactive atmosphere ([0031]).



	In case Applicants argue that “physically vaporize a target to form the deposition material” of claim 6 is not taught by ‘673, ‘621 further teaches that  a lithium target may be either sputtered in argon or evaporated in chamber baseline atmosphere ([0034], 2nd sentence). It would have been obvious to have adopted lithium target evaporation for the deposition of combinatorial deposition. Rejection of dependent claims 7 and 10-11 are discussed above.

‘621 also teaches that the sputtering target may comprise a metal and be reactively sputtered in a reactive atmosphere ([0031]).
(the limitations of claim 12 again).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over ‘673, as being applied to claim 1 rejection above, in view of Moyama (US 20100207515, hereafter ‘515).
‘673 does not teach the limitations of:
Claim 20: wherein the at least one deposition material providing device comprises a shower head configured to provide a gas to the substrate.




Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added a shower head, as taught by ‘515, to the sputtering apparatus of ‘673, for the purpose of consecutively formed according to the operation principle, as taught by ‘515 ([0012], last sentence). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20130130509 is cited for multiple process guns ([0048]), substrate support vertical movable (Fig. 4) and horizontal raster pattern ([0009]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870. The examiner can normally be reached 5:30am-2:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEATH T CHEN/Primary Examiner, Art Unit 1716